DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hongu USP 9,334,139 in view of Okada USP 10,994,963.
Hongu discloses, regarding claim 1, a sheet crimp-binding device comprising:

a placing part (46) on which the sheet conveyed along the conveying path is placed;
a stack part (47) provided at a location downstream from the placing part in the sheet conveying direction;
a discharge unit (45) that discharges the sheet from the placing part to the stack part;
a shift unit (42a,42b) that moves the sheet placed on a placing position on the placing part in a direction along a sheet surface and perpendicular to the sheet conveying direction;
a binding unit that applies binding processing to sheets that have been moved in the direction perpendicular to the sheet conveying direction by the shift unit to a binding position;
a recognition unit that recognizes count information of a sheet to be fed to the placing part (C7/L57-C8/L25,44-50); and
a control unit configured to, when the recognition unit recognizes the presence of additional succeeding sheets in a state where the number of sheets that are moved to the binding position every time one sheet is placed on the placing part reaches a predetermined maximum number of bindable sheets, move the sheets that have been moved to the binding position by the shift unit to the placing position and then discharge them to the stack part by means of the discharge unit (see fig.3B, S1004-S1009 in fig.5, C8/L26-37,51-C9/L8) and cancel the movement of the succeeding sheets conveyed to 
	Hongu does not expressly disclose the binding unit to be a crimp-binding unit.
	Okada teaches [regarding claim 1] a binding unit to be a crimp-binding unit (C10/L34-46), and [regarding claim 3] wherein a stapler (40a) that applies stapling processing to sheets is disposed at a position near the placing position of the placing part, and the crimp-binding unit (40b) is disposed more apart from the placing position than the stapler (fig.4).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to have a binding unit to be a crimp-binding unit, and wherein a stapler that applies stapling processing to sheets is disposed at a position near the placing position of the placing part, and the crimp-binding unit is disposed more apart from the placing position than the stapler, as taught by Okada, in the device of Hongu, for the purpose of eliminating staple needle waste.
Hongu, as modified by Okada, further discloses, regarding claim 2, wherein when the number of sheets that are positioned at the crimp-binding position is equal to or less than the predetermined maximum number of bindable sheets, the control unit moves the sheet bundle positioned at the crimp-binding position by a predetermined amount in the sheet conveying direction and then applies the crimp-binding processing (see fig.3B, S1004-S1009 in fig.5 and C8/L26-37,51-C9/L8 of Hongu).
	Hongu, as modified by Okada, further discloses, regarding claim 4, an image forming system provided with the sheet crimp-binding device as claimed in claim 1 (see fig.1, C3/L4-9 of Hongu).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kunieda et al. (USP 9,944,488) discloses a crimp-binding unit that applies crimp-binding processing if a number of sheets to be processed by the crimp-binding unit does not exceed a predetermined number (see at least fig.18).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/25/2022